DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April, 2022 has been entered.

Examiner Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ROBERT GERHART on May 05, 2022.

IN THE CLAIMS                                                                                                                                                                          
The claims are amended as follows:
(Currently Amended) A computer system comprising:	a first processor system configured to communicate with a network;	a second processor system configured to control a process; and	a third processor system comprising a physical selector configured as a user input, arranged as a communications relay between the first processor system and the second processor system and configured to determine a physical configuration of the user input and selectively operate in a first configuration and a second configuration based on [[a]]the physical configuration of the user input, wherein the third processor system is configured to identify communications comprising information configured to alter operations of the second processor system and  selectively block relay of predetermined types of communications from the first processor system to the second processor system in the first configuration, and the third processor system is configured to relay the predetermined types of communications from the first processor system to the second processor system in the second configuration.
(Cancelled).
(Currently Amended) The computer system of claim [[2]]1, wherein the physical selector is in electrical communication with the third processor system.
(Currently Amended) The computer system of claim [[2]]1, wherein the user input is located in physical proximity to the at least one of the second processor system and the third processor system.
(Previously Presented) The computer system of claim 1, wherein the predetermined types of communications comprise communications that can cause a change in operations of the second processor system.
(Original) The computer system of claim 1, wherein the third processor system is further configured to reply to the predetermined types of communications when operating in the first configuration.
(Cancelled).
(Original) The computer system of claim 1, wherein the third processor system comprises a field programmable gate array (FPGA) device.
(Currently Amended) A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations comprising:	receiving a first user input indicative of a user selection of a first mechanical configuration;	determining, by the data processing apparatus, a first operational condition based on [[a]]the first mechanical configuration of a physical selector;		receiving, by the data processing apparatus and from a first processing system, a first communication comprising information configured to alter operations of a second processing system;	blocking, by the data processing apparatus and based on the first operational condition, relay of the first communication by the data processing apparatus to the second processing system;	receiving a second user input indicative of a user selection of a second mechanical configuration of the physical selector;	determining, by the data processing apparatus, a second operational condition based on [[a]]the second mechanical configuration of the physical selector;	receiving, by the data processing apparatus and from the first processing system, a second communication comprising information configured to alter operations of the second processing system; and	 relaying, by the data processing apparatus and based on the second operational condition, the second communication to the second processing system.
(Previously Presented) The non-transitory computer storage medium of claim 9, the operations further comprising:	receiving, by the data processing apparatus and from the first processing system, a third communication comprising information not configured to alter operations of the second processing system; and	 relaying, by the data processing apparatus, the third communication to the second processing system in the first operational condition or the second operational condition.
(Cancelled).
(Currently Amended) The non-transitory computer storage medium of claim [[11]]9, wherein the first user input is based on actuation of the physical selector to the first mechanical configuration, and the second user input is based on actuation of the physical selector to the second mechanical configuration.
(Original) The non-transitory computer storage medium of claim 9, the operations further comprising sending, based on the first operational condition, a third communication comprising a response to the first communication.
(Original) The non-transitory computer storage medium of claim 9, the operations further comprising determining that the first communication comprises information configured to alter operations of the second processing system.
(Original) The non-transitory computer storage medium of claim 9, wherein the data processing apparatus comprises a field-programmable gate array (FPGA) device, and the computer program comprises an FPGA configuration.
(Currently Amended) A computer security apparatus comprising:	an electrical circuit comprising a processor, a first communications port, a second communications port, and a selection port, and a physical selector in electrical communication with the selection port and configured to provide a first state based on a first physical configuration of the physical selector and provide a second state based on a second physical configuration of the physical selector, and configured to:		receive, by the processor, a selection signal at the selection port, wherein the selection signal comprises [[a]]the first state indicative of [[a]]the first physical configuration of the physical selector and [[a]]the second state indicative of [[a]]the second physical configuration of the physical selector;		receive, by the processor at the first communications port, communications comprising information configured to alter operations of a processing system;		block, by the processor and based on the first state, relay of the communications by the processor from the first communications port to the second communications port; and		 relay, by the processor and based on the second state, the communications from the first communications port to the second communications port.
(Cancelled). 
(Currently Amended) The computer security apparatus of claim [[17]]16, wherein the physical selector is in physical proximity to at least one of the electrical circuit and a computer system configured to communicate with the second communication port.
(Original) The computer security apparatus of claim 16, wherein the electrical circuit is further configured to identify communications received at the first communications port as communications comprising information configured to alter operations of the processing system.
(Original) The computer security apparatus of claim 16, wherein the electrical circuit is further configured to transmit, based on the first state, replies to communications received at the first communications port and comprising information configured to alter operations of the processing system.
(Previously Presented) The computer security apparatus of claim 16, wherein the processor comprises a field programmable gate array (FPGA) device.
(Currently Amended) A method for securing a computer system, the method comprising:	receiving a first user input indicative of a user selection of a first mechanical configuration of a physical selector;	determining, by a first processing system, a first operational condition based on [[a]]the first mechanical configuration of [[a]]the physical selector;		receiving, by the first processing system and from a second processing system, a first communication comprising information configured to alter operations of a third processing system;	blocking, by the first processing system and based on the first operational condition, the first communication from being relayed by the first processing system to the third processing system;	receiving a second user input indicative of a user selection of a second mechanical configuration of the physical selector;	determining a second operational condition based on [[a]]the second mechanical configuration of the physical selector;	receiving, from the second processing system, a second communication comprising information configured to alter operations of the third processing system; and	 relaying, by the first processing system and based on the second operational condition, the second communication to the third processing system.
(Previously Presented) The method of claim 22, further comprising:	receiving, by the first processing system and from the second processing system, a third communication comprising information not configured to alter operations of the third processing system; and	 relaying, by the first processing system, the third communication to the third processing system in the first operational condition or the second operational condition.
(Cancelled)
(Currently Amended) The method of claim [[24]]22, wherein the first user input is based on actuation of the physical selector to the first mechanical configuration, and the second user input is based on actuation of the physical selector to the second mechanical configuration.
(Original) The method of claim 22, the operations further comprising sending, based on the first operational condition, a third communication comprising a response to the first communication.
(Previously Presented) The method of claim 22, the operations further comprising determining that the first communication comprises information configured to alter operations of the third processing system.



3.	Claims 1, 3-6, 8-10, 12-16, 18-23 and 25-27 are pending. Claims 1, 3-4, 9, 12, 16, 18, 22, and 25 has been amended. Claims 2, 11, 17, and 24 has been cancelled. 

Response to Arguments
4.	Applicant’s arguments with respect to the rejection of the pending claims over prior arts of record have been fully considered and are persuasive.  

Allowable Subject Matter
5.	Claims 1, 3-6, 8-10, 12-16, 18-23 and 25-27 are allowed. No reason for allowance is needed as the record is clear in light of further search conducted, claim amendments and applicant’s arguments filed on 04/07/2022.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433